Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/25/2019 has been entered.

	Claim status
The examiner acknowledged the amendment made to the claims on 01/25/2021.
Claims 1 and 16-33 are pending. Claim 1 is currently amended. Claims 2-15 remain cancelled. Claims 16-26 and 33 are previously presented. Claims 27-32 remain withdrawn. Claims 1, 16-26 and 33 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16-26 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the interesterifying is carried out in a composition consisting of the glyceride oil fraction of b) and an interesterifying enzyme”. However, the examiner does not find this limitation in the disclosure as originally filed. The instant specification recites that the interesterifying reaction of the glyceride oil fraction takes place in the presence of an interesterifying enzyme in [0006-008], however, such a recitation does not equate to the limitation that the interesterifying is carried out in a composition consisting of the glyceride oil fraction and an interesterifying enzyme. Further, Example 3-4 of the instant specification describes interesterifying an RBD oil with Lypozyme TL 1M or Lipozyme 435. However, it does not appear the RBD oil is the glyceride oil fraction that has been subjected to a hydrolysis treatment, instead, example 3-4 appear to correspond to an embodiment where a commercial oil is 
Claims 16-26 and 33 depend from claim 1 and therefore necessarily incorporate the written description deficiency therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 16-18, 21, 24-26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto, US Patent Application Publication No. 2013/0123525 (hereinafter “Ikemoto”) in view of Rivers US Patent No. 4,623,489 (hereinafter “Rivers”).
Regarding claims 1, 16, 21, and 33, Ikemoto teaches a process of lowering saturated fatty acid content and concentrating polyunsaturated fatty acid in a triglyceride oil comprising the steps of hydrolyzing a triglyceride oil with water in the presence of a hydrolyzing enzyme (e.g., a lipase) and obtaining a hydrophobic phase; removing the formed free fatty acid and maintaining a glyceride oil fraction; collecting the oil ([0044-0046; 0051-0052; 0068].
Ikemoto does not teach that up to 50% of the free fatty acid are formed. The percent of formed free fatty acid is a function of hydrolysis reaction. Ikemoto teaches 
Ikemoto teaches free fatty acid is removed through known methods such as using alkaline salts, a liquid chromatographic device, fractional distillation, crystal separation method, molecular distillation, steam distillation, etc. ([0051]). Given that the free fatty acid is mostly saturated fatty acid which according to Ikemoto is not desirable, it logically follows that 20-80% of the formed free fatty acid is removed and the ratio of free and esterified hydroxyl group to free and esterified fatty acid meets that recited in the claim. Ikemoto further teaches deacidification through any methods ([0054]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the condition and method of removing free fatty acid such that free fatty acid could be largely removed. As such, the free fatty acid amount of less than 1% or less than 0.5% as recited in claims 1 and 16 are merely obvious variants of the prior art.
Ikemoto teaches removing water (e.g., liquid phase) by centrifugation or the like ([0051]), but is silent regarding condensing the glyceride containing oil fraction. Rivers teaches a process of refining and deodorizing edible oil comprising a step of distilling the oil under vacuum so as to remove water from the oil (column 1, line 7-10; column 4, line 5-8). Both Ikemoto and Rivers are directed to processes of refining oil. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ikemoto by including the step of distilling the glyceride containing oil fraction under vacuum so as to remove residual water from the oil fraction.
The action of distilling the oil under vacuum as disclosed by River is interpreted to read on condensing the glyceride containing oil fraction.
Ikemoto as modified by Rivers teaches essentially the same hydrolyzing step, free fatty acid removing step, oil condensing and collect steps, it thus logically follows that the prior art yields a deodorized oil comprising in-situ monoglyceride. 
Ikemoto as modified by Rivers does not teach the amount of monoglyceride in the deodorized oil or the amount of diglycerides in the oil fraction. However, Ikemoto teaches that the glyceride composition of the oil is a function of hydrolysis condition including temperature, and a function of the refining condition ([0053; 0055]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the aforementioned condition such that desirable proportions of monoglyceride and diglycerides are in the final product. As such, the proportions of monoglyceride and diglycerides as recited in claims 1 and/or 21 are merely obvious variants of the prior art.
Regarding the “consisting essentially of” limitation, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461,463 (CCPA 1976) (MPEP 2111.03 III). Because Ikemoto in view of Rivers teaches a process of hydrolyzing, free fatty acid removing, condensing and collect steps, Ikemoto in view of Rivers is not considered to materially affect the basic and novel characteristics of the claimed invention. 
Regarding claim 17, Ikemoto teaches that the deodorized oil is bleached ([0054]; e.g., decoloration using activated earth, activated carbon or the like), which necessarily yields a deodorized oil that is free from the enzyme.
Regarding claim 18, Ikemoto teaches that the deodorized oil is bleached ([0054]; e.g., decoloration using activated earth, activated carbon or the like).
Regarding claim 24, Ikemoto teaches distilling the formed free fatty acid ([0051]).
Regarding claim 25, Ikemoto teaches that the lipase is one derived from Candida rugosa ([0045]), which is known to be a mono/di- glyceride selective enzyme.
Regarding claim 26, .
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto in view of Rivers as applied to claim 1 above, and further in view of Bruse US Patent Application Publication No. 2013/0323394 (hereinafter “Bruse”).
Regarding claims 19-20, Ikemoto teaches deodorizing the oil ([0054], but is silent regarding the temperature of deodorization. Bruse teaches that edible oil should be deodorized at a temperature of 190 ºC or less ([0026]; [0001]). Both Ikemoto and Bruse are directed to processes of deodorizing edible oil. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ikemoto by including the deodorizing temperature as disclosed by Bruse so as to suitably deodorize the oil.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto in view of Rivers as applied to claim 1 above, and further in view of Berry WO 2015/050656 A2 (hereinafter “Berry”).
Regarding claims 22-23, Ikemoto in view of Rivers as recited above, teaches the ratio and the amount of diglycerides as recited in the claims. Ikemoto in view of Rivers does not teach removing free fatty acid by decanting. However, as previously recited, according to Ikemoto, the free fatty acid are removed by methods such as by using alkaline salts, a liquid chromatographic device, fractional distillation, crystal separation method, molecular distillation, steam distillation, etc. ([0051]). Even though the reference fails to expressly disclose removal by decanting, the removal of free fatty acids step of Ikemoto is not limited to the aforementioned approaches, which is merely an exemplary embodiment. Therefore, it would have been obvious to use any known 
Further, Berry teaches that the action of decanting could be used to remove free fatty acid from a slurry comprising oil phase and water phase (page 21, line 8-11). Both Ikemoto and Berry are directed to the processes of separating free fatty acid from oil. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ikemoto by including the step decanting to remove free fatty acid because such a practice is known to be suitable in the art.

Response to Arguments
Applicant’s arguments filed 01/25/2021 with respect to pending claims have been considered but are moot over the new ground of rejection set forth in the instant office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791